VIA EDGAR Ms. Jessica Barberich Staff Accountant Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: AIS Futures Fund IV, LP (File No. 000-52599) Form 10 Dear Ms. Barberich In connection with your letter of July 6, 2007 and the registration statement noted above, AIS Futures Fund IV, L.P. (the "Registrant") acknowledges the following: 1. the Registrant is responsible for the adequacy and accuracy of the disclosures in the filing; 2. staff comments or changes to disclosures in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. the Registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States.
